Citation Nr: 0019560	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a fractured right tibia and fibula.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. Service connection for the residuals of a fractured right 
tibia and fibula was denied by the RO in December 1964.  
It was held that medical evidence did not demonstrate that 
the appellant's pre-existing lower leg disorder was 
aggravated during service.  The appellant was notified of 
this decision and did not timely disagree therewith.

3. Evidence associated with the claims file since the 
December 1964 rating decision is not so significant that 
it must be considered in order to decide fairly the merits 
of the appellant's claim for service connection.


CONCLUSIONS OF LAW

1. The RO's December 1964 unappealed rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to 
service connection for fractured tibia and fibula.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision of a rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Unappealed rating 
decisions shall become final and the claim will not 
thereafter be reopened or allowed, except with the submission 
of new and material evidence.  38 U.S.C.A. §  7105.

Service connection for the residuals of a fractured right 
tibia and fibula was denied in December 1964.  At that time, 
service medical records were reviewed.  The RO denied the 
claim on the basis that there was no evidence of in-service 
aggravation of the appellant's pre-existing disorder beyond 
its normal progression.  Specifically, the appellant's 
induction examination noted a "leg bone out of place."  
While on active duty, the appellant was treated for an old 
healed fracture of the right tibia and fibula, which was 
found to have been incurred prior to service while the 
appellant was playing football.  His separation examination 
indicated only a complaint regarding an old broken leg.  The 
appellant was notified of that decision and did not timely 
appeal; thus, it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

Pertinent evidence associated with the claims file since the 
December 1964 decision includes October 1997 medical records 
from the West Palm Beach, Florida VAMC and a February 1998 VA 
examination.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(b) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  With the above-
cited facts for consideration, the Board will not reopen the 
claim.  

When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence submitted 
or associated with the record since the December 1964 
decision is not so significant that it must be considered in 
order to fairly decide the merit of this claim.  None of the 
evidence supports the appellant's claim that his right leg 
disorder was aggravated during active duty beyond its normal 
progression.  The medical records submitted do not in any way 
support the appellant's contentions.  On the contrary, the 
February 1998 VA examination indicated that the examiner 
believed the appellant's physical impairment to his right 
lower extremity was unrelated to any injuries he sustained 
while in service.  Further, the October 1997 treatment 
records from the West Palm Beach VAMC simply reiterate the 
appellant's previously considered contentions.  As such, they 
are not considered probative medical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (medical reports which 
merely transcribe the appellant's contentions without 
enhancement cannot be considered medical evidence).  It is 
noted that the service medical records do not reveal any 
wounds to the right leg during service.  Moreover, while the 
appellant was treated for complaints of pain during service, 
it is not shown that there was trauma to the leg which in any 
way aggravated the pre-service pathology.

Therefore, although the evidence cited is "new" in the 
sense that it was not of record at the time of the prior 
denial of this claim, it is not probative, as the evidence 
simply does not provide a medical link showing that the 
appellant's claimed tibia and fibula disorder was aggravated 
during the appellant's military service.

With respect to the above, the Board finds that the 
appellant's pleadings and statements essentially reiterate 
his previously considered contentions with respect to the 
claimed disability, and as such are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
aggravated during service, such statements, being in effect 
lay speculation on medical issues involving the presence or 
etiology of a disability, are not probative to this claim 
and, therefore, are deemed to be not material.  See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for the residuals 
of a fracture of the right tibia and fibula.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.


ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for the residuals of a 
fracture of the right tibia and fibula not having been 
submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

